DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Agent Nicholas P. Coleman on 09/06/2022.
The application has been amended as follows: 
Claim 1, line 2, deleted: “ (12)”.
Claim 1, line 12, replaced: “the staking”, with: --each stacking--.
Claim 1, line 13, replaced: “the stacking”, with: --each stacking--.
Claim 8, line 7, replaced: “the stacking”, with: --each stacking--.
Claim 8, line 10, replaced: “the stacking”, with: --each stacking--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The AFCP 2.0 amendment overcomes the previously applied prior art to Vinuales et al. (EP 2 399 850 A1) IVO Takamizawa (US 2017/0157767 A1) as asserted by the Applicant in the arguments/remarks of that filing. This is because the prior art does not disclose or teach that the stacking table and either the threading bolts or the sheet-metal abutments are configured such that a free positioning and location-independent fastening of the threading bolts of the sheet-metal abutments within the positioning surface is possible at any position of the positioning surface. Previously, the Examiner had interpreted these limitations more broadly than they are currently understood to intend, as the prior art discloses repositionable elements, but does not disclose that the bolts or abutments can be positioned at any location on the positioning surface. Nor does any of the remaining prior art disclose or teach these limitations. 
The previously cited Yang et al. (US 2016/0039050 A1) is also relevant, however it apparently does not consider or discuss the above features.
The Examiner has also cited Hachiman et al. (JP 2002-369461 A) in the concurrently attached PTO-892 (a copy of the reference is also concurrently provided by the Examiner). However, though Hachiman is representative of the state of the prior art, it does not cure the above deficiencies of the known art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729